AFFIRM; Opinion Filed February 27, 2013.

 

Glnurt uf Appeals
ﬁfth Biatrirt of Gems at Ballast

No. 05-12-00111-CR

JANET MARIE VICKERS, Appellant
V.

THE STATE OF TEXAS, Appellee

 

On Appeal from the Criminal District Court No. 2
Dallas County, Texas
Trial Court Cause No. F1 1-71427-1

 

MEMORANDUM OPINION

Before Justices Lang-Miers, Myers, and Lewis
Opinion by Justice Lewis

On November 10, 2011, appellant Janet Marie Vickers waived her right to a jury trial and
pleaded guilty to aggravated assault with a deadly weapon. The trial court admonished appellant
as to the range of punishment, accepted her plea, and found that the evidence substantiated her
guilt. The trial court deferred a ﬁnding of guilt, placed appellant on deferred adjudication
community supervision for seven years, and assessed a ﬁne of $2,500. As a condition of
community supervision, the trial court ordered appellant to attend, participate in, and

successfully complete the substance abuse felony punishment program (SAFP). On December

12. 2011, the State filed a motion to revoke community supervision or proceed with an
adjudication of guilt, alleging appellant had refused to enter SAFP and thereby violated a
condition of her community supervision. On January 10, 2012, appellant entered a plea of true
to one violation of her community supervision. The trial court accepted the plea, made a ﬁnding
of guilt. and sentenced appellant to seven years’ confinement. Appellant ﬁled her notice of
appeal on January 10, 2012. In one issue, appellant contends the trial court abused its discretion
by ordering her to participate in SAFP without making the necessary afﬁrmative ﬁndings.

Appellant contends the record does not support the presumption of such afﬁrmative ﬁndings.

The background and facts of the case are well known to the parties; thus, we do not recite
them here in detail. Because all dispositive issues are settled in law, we issue this memorandum

opinion. TEX. R. APP. P. 47.2(a), 47.4. We afﬁrm the judgment of the trial court.

A trial court may order participation in a SAFP program if it makes an afﬁrmative
ﬁnding that: (1) drug or alcohol abuse signiﬁcantly contributed to the commission of the crime
or violation of community supervision, and (2) the defendant is a suitable candidate for
treatment, as determined by the suitability criteria established by the Texas Board of Criminal
Justice. TEX. CODE CRIM. PROC. ANN. art. 42.12, § 14(a), (b) (West Supp. 2012). Appellant
argues the trial court did not make the afﬁrmative findings required to place her in the SAFP

program and the ﬁndings cannot be implied from the record.

The record contains a plea agreement, signed by appellant, in which the State and
appellant agreed to deferred adjudication community supervision for seven years and a ﬁne of
$2,500, but “open” to the court regarding SAFP. During the open plea hearing, appellant did not
dispute that she had a drug problem. Appellant did not dispute whether she was a suitable

candidate for a drug treatment program and did not object to receiving drug treatment. Appellant

testified that she had an open Child Protective Services (CPS) case with respect to one of her
children and had been ordered by CPS to participate in a drug treatment program. The only issue
raised was whether the trial court would allow appellant to participate in the drug treatment
program she preferred. The record reﬂects that appellant did not want to participate in SAFP
because she preferred the CPS program of in-patient treatment at Turtle Creek Manor.
Appellant’s counsel asked the trial court to waive SAFP and instead, to allow appellant to
participate in the treatment program ordered by CPS. Appellant’s counsel suggested that
appellant could assure the trial court that she would attend the CPS in-patient program and would
give the trial court “some type of guaranty that she would go into this program.” The trial court
denied the request, stating: “I think we’d better go ahead and, based on a criminal record that

goes back to at least 1985, give her the most help we can give her and that would be SAFPF.”

A defendant who fails to object to conditions of probation at trial afﬁrmatively accepts
them and is barred from complaining about them for the ﬁrst time on appeal. See TEX. R. APP. P.
33.1(a); Speth v. State, 6 S.W.3d 530, 534 (Tex. Crim. App. 1999); McNeal v. State, 2012 WL
1976450, at *1 (Tex. App.-—Dallas 2012, no pet.). Appellant admits that her trial counsel did
not formally object to any of her community supervision conditions after they were imposed.
Further, the record reﬂects that such an objection was not raised in her motion for new trial.
Nevertheless, appellant now characterizes her request to participate in the CPS iii-patient
treatment program in lieu of SAFP to be an “objection” sufficient to preserve the issue for
appeal. Appellant also asserts that her refusal to sign the conditions of community supervision
constituted an objection. Appellant argues the trial court implicitly ruled on her objection by
making SAFP a condition of her community supervision. While we have serious reservations as

to whether appellant preserved the complaint, we nonetheless address it.

When a trial judge fails to make speciﬁc ﬁndings of fact and conclusions of law. it is
presumed that the court made the necessary ﬁndings to support its decision. Ice v. State. 914
S.W.2d 694. 695 (Tex. App.—-Fort Worth 1996, no writ) (citing Vela v. State. 871 S.W.2d 815.
816-17 (Tex. App—Houston [14th Dist] 1994, no writ)). We do not engage in our own factual
review; we must determine whether the trial court’s ﬁnding. in this case the afﬁrmative ﬁnding
necessary to impose SAFP as a condition of community supervision, is supported by the record.
Id. at 695-96. If the implied or actual ﬁnding is supported by the record, it must be sustained.

Romero v. State, 800 S.W.2d 539, 543 (Tex. Crim. App. 1990).

After reviewing the record, we determine there are enough facts in the record to support
the trial court's decision. Although appellant did not testify that she had a drug problem, she
agreed that she needed drug treatment. She agreed that CPS had ordered her to go to a drug
treatment facility. And she testiﬁed that she had completed preliminary steps for in-patient
treatment at Turtle Creek Manor. Appellant did not withdraw her plea, even after the trial court

refused her request for modiﬁcation.

Given the circumstances of the offense and relying on the entire record, placing
defendant on community supervision created the inference that the trial judge found that
community supervision was in the best interest of society and the defendant. See TEX. CODE
CRIM. PROC. ANN. art. 42.12, § 3(a) (West Supp. 2012). Similarly, by ordering the defendant to
SAFP. the trial judge implicitly found that appellant was a suitable candidate for treatment in
SAFP. See Ice, 914 S.W.2d at 696. We conclude the evidence sufﬁciently supports the trial

court’s decision to place appellant in SAFP. Appellant’s sole issue is overruled.

The judgment of the trial court is afﬁrmed.

DAVID 

JUSTICE

Do Not Publish
TEX. R. APP. P. 47

120111F.U05

 

(Emmi nf Appeals
Zﬁifth Eintrirt nf Gems at Ballaa

JUDGMENT

JANET MARIE VICKERS, Appellant On Appeal from the Criminal District Court
No. 2, Dallas County, Texas

No. 05-12—00111-CR V. Trial Court Cause No. F1 1-71427—1.
Opinion delivered by Justice Lewis.

THE STATE OF TEXAS, Appellee Justices Lang—Miers and Myers
participating.

Based on the Court’s opinion of this date, the judgment of the trial court is AF FIRNIED.

Judgment entered this 27‘h day of February 27, 2013.

   

DAVID L WIS
JUSTICE